
	

113 HR 4283 : To amend the Wild and Scenic Rivers Act to authorize the Secretary of the Interior to maintain or replace certain facilities and structures for commercial recreation services at Smith Gulch in Idaho, and for other purposes.
U.S. House of Representatives
2014-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4283
		IN THE SENATE OF THE UNITED STATES
		September 9, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To amend the Wild and Scenic Rivers Act to authorize the Secretary of the Interior to maintain or
			 replace certain facilities and structures for commercial recreation
			 services at Smith Gulch in Idaho, and for other purposes.
	
	
		1.Maintenance or replacement of facilities and structures at Smith GulchSection 3(a)(24)(D) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(24)(D)) is amended by
			 adding at the end the following: “The Secretary shall also authorize or
			 continue to authorize maintenance or replacement of facilities and
			 structures listed in this subparagraph for commercial recreation services
			 at Smith Gulch whose location is defined above. The facilities and
			 structures referred to in this subparagraph are—
			
				(i)motorized landscaping equipment, such as lawnmowers and weed trimmers;
				(ii)chainsaws;
				(iii)gasoline-powered electrical generators and associated electrical transmission facilities;
				(iv)hydroelectric generators and associated electrical transmission facilities;
				(v)gasoline-powered water pumps for fire suppression;
				(vi)transition from propane to electrical lighting;
				(vii)solar energy systems; and
				(viii)6-volt or 12-volt battery banks for power storage..
		
	Passed the House of Representatives September 8, 2014.Karen L. Haas,Clerk
